     Case
      Case7:19-cv-05253-CS
            7:19-cv-05253 Document
                           Document3 4Filed
                                        Filed
                                            06/04/19
                                              06/05/19Page
                                                       Page1 of
                                                             1 of
                                                                22




6/5/2019                                            /S/ P. NEPTUNE
Case
 Case7:19-cv-05253-CS
       7:19-cv-05253 Document
                      Document3 4Filed
                                   Filed
                                       06/04/19
                                         06/05/19Page
                                                  Page2 of
                                                        2 of
                                                           22
